The terms of sale did not contain a provision that in case the purchaser failed to complete, the *Page 645 
property would be again offered for sale at a specified time or place, nor was any statement to this effect made by the referee to the persons attending the sale at the time the property was bid off by Philip. In the absence of such statement in the terms of sale or by the referee at the time the sale was made, it necessitated when Philip refused to complete his purchase that the property should be readvertised and again offered for sale at public auction.
The order of the Appellate Division should, therefore, be affirmed, with costs, and the first question certified answered in the affirmative and the second in the negative.
HISCOCK, Ch. J., CUDDEBACK, HOGAN, POUND, McLAUGHLIN and ANDREWS, JJ., concur; CHASE, J., not sitting.
Order affirmed.